DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 8/22/2022 is acknowledged.

Claim Objections
Claims 2, 3, 8, 9, 15, and 19 are objected to for the following reasons:
With respect to claim 2, the term “polyvinyl copolymer resin” is inconsistent with previous recitation of “polyvinyl chloride co-polymer resin.”  In order to be immediately clear that the polyvinyl copolymer resin is the polyvinyl chloride co-polymer resin, it is suggested that “polyvinyl copolymer resin” be replaced with “polyvinyl chloride co-polymer resin.”
With respect to claims 3, 8, 9, 15, and 19, it is not immediately clearly that the amounts are based on the coating composition.  It is suggested that language such as “based on coating composition” be inserted at the end of each claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 3, the terms “Type I” and “Type II” are not defined in the specification and it is unclear what distinguishes one type from another.
With respect to claim 8, it is unclear what “modified” is intended to encompass in “modified polyamide”, i.e., what modification is needed to promote adhesion?
With respect to claim 9, it is unclear if the filler is the same or different from the mineral filler of claim 6.
With respect to claim 10, it is unclear what “siloxane silica” is intended to encompass, i.e., is the silica coated with siloxane or is the silica one with O—Si—O groups. 
With respect to claims 11-13, they are rejected for failing to cure the deficiency of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 05-247384, machine translation).
Ito discloses a composition comprising paste-type vinyl chloride resin and blend-type vinyl chloride resin (both read on claimed polyvinyl chloride homopolymer) and a vinyl chloride-vinyl acetate copolymer (paragraph 0005).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 05-247384, machine translation).
The discussion with respect to Ito in paragraph 4 above is incorporated here by reference.
With respect to claim 2, Ito discloses that the sealer composition (i.e., coating composition) comprises, based on 100 parts by weight of the sealer composition, 5-15 parts by weight of a paste vinyl chloride resin (reads on claimed polyvinyl chloride homopolymer), 5-15 parts by vinyl chloride-vinyl acetate copolymer (reads on claimed polyvinyl chloride co-polymer resin), and 0-10 parts by weight of blend-type vinyl chloride resin (also reads on polyvinyl chloride homopolymer (paragraph 0005).  Therefore, the total amount of polyvinyl chloride homopolymer is 5-25 parts by weight, and the total amount of polyvinyl chloride copolymer resin is 5-15 parts by weight.  The parts by weight are equivalent to claimed wt % because the parts by weight are based on 100 parts by weight of the sealer composition.
	Ito fails to disclose with sufficient specificity the relative amounts of 20 wt % polyvinyl chloride and 11 wt % of polyvinyl chloride copolymer resin so as to anticipate the claims.
	However, the amount ranges taught by Ito overlap with the claimed range.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize 20 wt % of polyvinyl chloride homopolymer and 11 wt % polyvinyl chloride copolymer resin.
	With respect to claim 3, the paste vinyl chloride resin (reads on Type 1) is present in an amount of 5-15 parts by weight, and the blend-type vinyl chloride resin (reads Type 2) is present in an amount of 0-10 parts by weight.  These amounts ranges overlap with claimed 11 wt % and 9 wt %, respectively.
	Therefore, it would have been obvious to one of ordinary skill in the art to utilize the claimed amounts of Type 1 and Type 2 polyvinylchloride homopolymer.
With respect to claim 5, Ito discloses that the composition includes inorganic filler, an adhesion imparting agent, a plasticizer, and a solvent (paragraph 0005).  The inorganic filler includes calcium carbonate, calcium silicate, and bentonite (reads on both mineral derivatives and mineral fillers) (paragraph 0009) and titanium white (TiO2) is use as a pigment (i.e., additive) (paragraph 0011).
	Ito fails to disclose a single embodiment comprising each of the additive.
	However, given that Ito discloses the usefulness of each one, it would have been obvious to one of ordinary skill in the art to utilize all of the additives in combination in the sealer coating composition.
With respect to claims 6 and 19,  Ito discloses that a plasticizer is present in an amount of 25-50 parts by weight, that the adhesion imparting agent (adhesion promoter) is present in an amount of 3-10 parts by weight, that the inorganic fillers are present in an amount of 20-40 parts by weight, that solvent is present in an amount of 7-15 parts by weight (paragraph 0005), and that the amount of pigment (additive) is 0-5 parts by weight (paragraph 0011).  The amount of inorganic filler portion overlaps with combined amount of claimed mineral derivatives and mineral fillers.
	While Ito does not exemplify a sealant composition with each ingredient that reads on claimed amounts, it would have been obvious to one of ordinary skill in the art to select the amounts claimed because they are either overlap or are very close to the claimed amounts.
	Therefore, it would have been obvious to one of ordinary skill in the art to utilize the amounts claimed of each additive.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
	With respect to claim 7, Ito discloses that the plasticizer can be phthalate based (paragraph 0014).
	With respect to claim 16, Ito discloses that the inorganic filler includes calcium carbonate (paragraph 0009).
	With respect to claim 17, Ito fails to disclose that the calcium carbonate is a mixture of precipitated and ground calcium carbonate.
	Even so, without a showing of criticality for the mixture and given that calcium carbonate is obtained by either precipitation or grinding, it would have been obvious to one of ordinary skill in the art to utilize amixture of calcium carbonates like claimed—absent a showing of unexpected or surprising results.
With respect to claim 18, Ito discloses that the solvent can include paraffin (paragraph 0016).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 05-247384, machine translation) in view of Baba (JP 04-126783, machine translation).
The discussion with respect to Ito in paragraph 5 above is incorporated here by reference.
Ito discloses that the adhesion promoting agent can be polyamide resin or isocyanate resins in an amount of 3-10 parts by weight (paragraph 0013), however, it fails to disclose that the adhesion promoting agent comprising 0.5 wt % modified polyamide, 2 wt % polyamido amine, and 1 wt % of a blocked aliphatic polyisocyanate.
Baba discloses a vinyl chloride plastisol composition comprising an adhesion imparter (i.e., promoter) of a mixture of a blocked aliphatic isocyanate and a carboxyl-group containing butadiene/acrylonitrile copolymer modified polyamidoamine (which reads on both claimed a modified polyamide and a polyamido amine) (page 2, lines 45-59).  They are used in a ratio of 95/5 – 5/95 (page 7, lines 272-276).  Baba discloses that the adhesion imparter is capable of firmly bonding by heat treatment in a short time and has excellent storage stability (page 1, lines 13-18).
Given that Ito discloses the addition of an adhesion promoting agent in an amount of 3-10 parts by weight and further given that Baba discloses that suitable adhesion promoting agents in polyvinyl chloride plastisols include a mixture of blocked aliphatic polyisocyanate and polyamidoamines (which also read on modified polyamide), it would have been obvious to one of ordinary skill in the art to utilize a mixture of the claimed adhesion promoters as effective and suitable adhesion promoters within the claimed amounts.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).


Claims 9, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 05-247384, machine translation) in view of Murnahan (WO 2014/028481) and Gupta (US 2020/0317947).
The discussion with respect to Ito in paragraph 5 above is incorporated here by reference.
With respect to claims 9, 10, and 13, Ito fails to disclose an additive mixture of 0.25 wt % of a thixotropic agent, 0.50 wt % of a moisture scavenger, 0.25 wt % of a filler, and 0.25 wt % of a swelling agent such as glass bubbles.
Murnahan discloses a plastisol composition for use in coatings (paragraph 00031, 00035) comprising polyvinylchloride (abstract) and teaches that known additives include thickeners, i.e., thixotropic agent) such as fumed silica in an amount of 0-5 wt %, 0-1 wt % moisture scavenger, 0-1 wt % of pigment filler, and other fillers (paragraphs 00024-00025).
Gupta discloses an undercoating composition comprising vinyl chloride resins (abstract) and teaches that suitable fillers include hollow spheres such as glass bubbles (paragraph 0068).  Gupta teaches that the total amount of fillers is 1-50 wt % (paragraph 0070).  Gupta fails to specifically disclose an amount of swelling agent (i.e., glass bubbles) like claimed, it would have been obvious to one of ordinary skill in the art to select a suitable and effective amount of swelling agent, including 0.25 wt %--absent a showing of unexpected or surprising results.
Given that Ito, Murnahan, and Gupta are all drawn to vinyl chloride coating compositions and further given that typical additives are used within the claimed ranged as taught by Murnahan and Gupta, it would have been obvious to one of ordinary skill in the art to utilize thixotropic agent, moisture scavenger, filler, and swelling agent within the claimed ranges.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 14, Ito discloses adding fillers, however, fails to disclose calcium oxide and/or zinc oxide.
Gupta discloses an undercoating composition comprising vinyl chloride resins (abstract) and exemplifies compositions comprising a mixture of zinc and calcium oxide.
Given that Ito and Gupta are both drawn to vinyl chloride coating compositions and further given that a typical adjuvant includes a mixture of zinc and calcium oxide, it would have been obvious to one of ordinary skill in the art to utilize zinc and calcium oxide as mineral derivative additives. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 15, Gupta fails to specifically teach adding 3 wt % calcium oxide and 1 wt % zinc oxide.
Even so, optimizing the amounts of calcium oxide and zinc oxide in a polyvinyl chloride coating composition is considered to be well within the skill of one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the relative amounts like claimed—absent a showing of unexpected or surprising results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 05-247384, machine translation) in view of Murnahan (WO 2014/028481) and Gupta (US 2020/0317947) and further in view of Alexander (US 2019/0291511).
The discussion with respect to Ito, Murnahan, and Gupta in paragraph 7 above is incorporated here by reference.
Murnahan discloses the addition of moisture scavenger as additive, however, it fails to disclose that the moisture scavenger is an oxazoline.
Alexander discloses a sealant composition and teaches that suitable moisture scavengers include oxazolidine (paragraph 0088).
Given that Murnahan discloses the addition of moisture scavengers and further given that a suitable moisture scavenger is oxazolidine as taught by Alexander, it would have been obvious to one of ordinary skill in the art to utilize an oxazolidine moisture scavenger in the coating composition taught by Ito and Murnahan.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 05-247384, machine translation) in view of Murnahan (WO 2014/028481) and Gupta (US 2020/0317947) and further in view of Mihara (US 2015/0259497).
The discussion with respect to Ito, Murnahan, and Gupta in paragraph 7 above is incorporated here by reference.
	Ito and Murnahan discloses fillers, however, they fails to disclose that the filler is titanate glass.
Mihara discloses a vinyl chloride plastisol coating composition and teaches that suitable fillers include potassium titante (i.e., titanate glass) (paragraph 0045).
Given that Ito, Murnahan, and Mihara are all drawn to vinyl chloride resin coating compositions comprising fillers and further given that Mihara teaches that a suitable filler icludes titanate glass, it would have been obvious to one of ordinary skill in the art to add titanate glass to the composition taught by Ito and Murnahan.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn